Oliver, Chief Judge:
This ease involves certain plastic eases permanently fitted with manicure sets, consisting of a pair of scissors, two cuticle pushers, a nail file, and tweezers. The collector assessed duty on the merchandise on the basis that the cases, and the articles comprising the sets, were separate entities.
The protest was the subject of our decision in J. E. Bernard & Co., Inc. v. United States, 45 Cust. Ct. 375, Abstract 64902, wherein we sustained plaintiff’s claim for classification of the merchandise as an entirety, and held the entity— eases with manicure sets — to be properly classifiable, by similitude to fitted leather cases, under paragraph 1531 of the Tariff Act of 1930, as modified, and paragraph 1559(a), as amended.
The case is before us at this time pursuant to defendant’s motion for rehearing which was granted. J. E. Bernard & Co., Inc. v. United States, 46 Cust. Ct. 321, Abstract 65098.
On the record, as originally made, supplemented by the stipulation entered into between counsel for the respective parties at the trial on rehearing, it is clearly established that the eases, together with the manicure sets contained therein, are *338entireties, which are “composed in cMef value of steel, not plated with, platinum, gold, silver, or colored with gold lacquer.” (R. 6.) Accordingly, we hold the present merchandise to be properly dutiable at the rate of 20 per centum ad valorem under the provision in paragraph 397 of the Tariff Act of 1930, as modified by T.D. 54108, for articles, not specially provided for, composed wholly or in chief value of steel, but not plated with platinum, gold, or silver, or colored with gold lacquer, as claimed by plaintiff, through valid amendment to the protest.
The protest is sustained and judgment will be rendered accordingly.